Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 been cancelled.

Allowable Subject Matter
Claims 1, 3, 5-7, and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is drawn to an aircraft comprising a wing assembly mount between the wing assembly and fuselage assembly. The wing assembly mount includes a spigot arrangement oriented in the z direction. Brochard (US 9328630) teaches a spigot assembly similar to the claimed invention, however, Brochard does not teach this assembly being used to connect a wing assembly to a fuselage assembly, nor would it be obvious to make this modification. Gamble (US 10046850) teaches a wing mounted from a fuselage and a spigot arrangement between the wing and fuselage assembly. However, the spigot used in Gamble would not allow for a sliding motion in the z-direction, as claimed, nor would it be obvious to make this modification. Therefore, independent claim 1 and its dependent claims 3, 5-7, and 9-17 are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard R. Green/Primary Examiner, Art Unit 3647